EXHIBIT 10.1

 

Employment Agreement

 

June 13, 2002

 

 

Ken Kay

1015 Wallace Ridge

Beverly Hills, CA  90210

 

Dear Ken:

 

Congratulations on your new opportunity with CB Richard Ellis!  We hope you will
find challenge and satisfaction as an employee of our Company.   This letter
serves to confirm the full and complete terms of our employment offer.

 

Position:                                                                                              
Chief Financial Officer

 

Start
Date:                                                                                    
To be determined.

 

Base
Salary:                                                                           
$17,307.69 per bi-weekly pay period ($450,000 annual equivalency)

 

Sign-on Bonus:                                                             You
will receive a sign-on bonus of $300,000, to be paid within15 days of your
employment date.  If you should leave the company for any reason prior to the
one-year anniversary of your Start Date, then you will return the entire
unprorated sign-on bonus to CB Richard Ellis.   (If you prefer to have this
payment in the form of a loan, which is forgivable on the first anniversary of
your Start Date, we can prepare the appropriate promissory note.)

 

Bonus:                                                                                                          
You will be eligible to receive a discretionary performance bonus pursuant to
the terms of the bonus plan applicable to your position, which currently is the
Executive Bonus Plan (“EBP” or “the Plan”).  The EBP is the replacement for the
former bonus plan, which was referred to as the “RPA Bonus Plan.”  I have
enclosed a copy of the EBP for your review.  Your Target Bonus pursuant to the
EBP shall be 66 2/3 % of your Base Salary.  The amount of your bonus will be
determined by profitability targets for the company, line of business and
individual performance.  Each of the three factors is weighted based on your
position with the total weighting being 100%.  The weightings that apply to your
position are 50% company performance, 30% line of business, and 20% individual
performance.   Further detail is available in the enclosed EBP plan.  For
calendar year 2002 only, your bonus amount will solely be based on individual
performance, as discussed with and evaluated by the CEO, and be pro-rated
against your Start Date.  Bonus payments are contingent upon Company
profitability and in all cases, are paid at the sole discretion of the Company. 
An express condition of earning this bonus is your continued employment through
the date bonuses are paid.  This date is presently in March of the succeeding
year, but the Company reserves the right to change this date as it deems
appropriate.  Should you leave our employment for any reason prior to the date
on which bonuses are paid, no bonus will have been earned and none will be
payable.

 

Equity:                                                                                                        
You will be eligible, for up to six months after your effective date of
employment, to purchase up to 23,000 shares of CB Richard Ellis stock at $16 a
share.   You will be eligible to participate in our existing loan program to
borrow cash equal to 50% of the cash requirement to purchase these shares under
standard company terms and conditions for such loans.   These shares do not have
any additional options attached to them.  In addition, you will be granted an
option to purchase 62,000 shares of CB Richard Ellis stock at a $16 per share
exercise price, vesting 20% over the next five years on the anniversary date of
the grant.

 

Benefits:                                                                                                 
Participation in the corporate fringe benefits package including medical,
dental, disability,

 

 

--------------------------------------------------------------------------------


 

dependent care, life and AD&D insurance commences on the first day of the month
following 31 days of continuous employment with CB Richard Ellis.  During the
second week of the month following your first day of employment, a personalized
benefit enrollment work sheet and instructions for enrolling via the web will be
sent to your home address.

 

You are eligible to participate in the 401(K) Plan on your date of hire. 
However, your active participation begins with the first pay period after you
have called Vanguard to designate your contribution percentage and make your
investment selections.  You will receive a personal identification number (PIN)
and an enrollment kit under separate cover from Vanguard within four weeks from
your date of hire.  You may then call Vanguard at 800/523-1188 to enroll.

 

Severance:                                                                                    
If you are terminated for any reason in the first twenty-four (24) months of
your employment, you will be eligible to receive a severance payment equal to
100% of one year’s Base Salary.  Should you voluntarily resign as an employee
within twenty-four (24) months of your Start Date, you would not be eligible for
this severance payment.  You will no longer be eligible for this severance
payment after the second anniversary of your Start Date.

 

Termination from

Change of Control:                                      In the event that your
employment with CB Richard Ellis is terminated as the result of a “Change of
Control”, as defined in the attached Exhibit “A”, you will be eligible to
receive a payment equal to one hundred fifty percent (150%) of one year’s base
salary as a severance payment.  This severance payment is in lieu of any other
severance payment that you would be entitled to under this Offer Letter or by
company policy.  If a new company policy or plan results in a more favorable
change of control termination arrangement than reflected here, you will be
eligible to replace this arrangement with the more favorable one.

 

Paid Time Off (PTO):                              You will be subject to the
company’s standard HCE/PTO policy, which provides that highly compensated
employees earning a base salary of $75,000 and above are eligible to take
unlimited Paid Time Off (“PTO”) subject to the prior authorization of their
manager and so long as the employee is performing satisfactorily and meeting
employee’s performance priorities.  You have indicated that you plan to take
time off during August 8th-15th and August 21st – 26th, which is fine.  As part
of the HCE/PTO Program, employees within this income category are also entitled
to enhanced Severance and Leave of Absence benefits as outlined by Company
policy.

 

Confidentiality:                                                          The
protection of confidential information and trade secrets is essential for CB
Richard Ellis, its companies and employees’ future security.  To protect such
information, employees may not disclose any trade secrets of confidential
information (defined further in the Employee Handbook). The Company’s
Confidentiality Policy is ongoing even after employment with the Company
terminates.

 

Right to Work:                                                                
This offer is contingent upon our verification of your employment eligibility as
required by Federal Immigration law.  Upon your start date, you will be required
to provide us with documentation establishing identification and employment
eligibility.  Acceptable forms of identification are listed on the back of the
I-9 form.

 

Termination:                                                                         
CB Richard Ellis is an “at will” employer, which means that either you or CB
Richard Ellis may terminate the employment agreement at any time with or without
notice or cause.

 

A New Hire Packet containing information for you to read prior to your first day
of employment will be sent to you separately.  Please take time to read this
information thoroughly and bring it with you, as you will be asked to complete
paperwork regarding this information.

 

Your signature on this letter indicates your acknowledgment and acceptance of
these as the full and complete terms

 

2

--------------------------------------------------------------------------------


 

of our employment agreement.  Please return the signed original to me.

 

On behalf of all of us at CB Richard Ellis, we are excited that you have joined
us and we hope that you find your association with our Company to be challenging
and fulfilling in every respect!

 

Very truly yours,

 

 

/s/ RAY WIRTA

 

Ray Wirta

Chief Executive Officer

 

3

--------------------------------------------------------------------------------